Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application, Amendments, and/or Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2021 has been entered.
 Claims 1-22 are pending. Claims 1-4 and 14-18 are currently under consideration. Claims 5-13 and 19-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/22/2020.

Withdrawn Objections and/or Rejections
The rejection of claims 15-18 under 35 U.S.C. 112(a) set forth in the office action mailed on 06/09/2021 is withdrawn in view of amended claims. 

The rejection of claims 1-4 and 14 under 35 U.S.C. 103(a) as being unpatentable over either Kim et al. (Mol. Cancer Ther. 7(3):607–615, 2008) or US 8,828,391 B2 (Date of Patent: Sep. 9, 2014) in view of Vinageras et al. (J. Clin. Oncol. 26:1452-1458, 2008) is withdrawn in view of Applicant’s argument. 
Information Disclosure Statement
The information disclosure statement filed on 11/23/2021 has been considered by the Examiner and an initialed copy of the form PTO-1449 is attached to this communication. 

Sequence Compliance
This application contains sequence disclosures that are encompassed by the definitions for amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 because not all the amino acid sequences present in the specification have been identified with a SEQ ID NO (claim 15). 

All the amino acid sequences appearing in the specification and claims must be identified by a sequence identifier in accordance with 37 C.F.R. 1.821(d). Applicants must provide appropriate amendments to the specification or claims inserting the required identifiers. If the amendments are extensive then a substitute specification may be required.

Claim Rejections[Symbol font/0xBE] Nonstatutory Obviousness-Type Double Patenting
(i). Basis for nonstatutory double patenting:

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

(ii). Claims 1-4 and 14-18 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4, 23, 24, and 26-28 of co-pending application 15/073,021. 

An obvious-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claims because the examined claim is either anticipated by, or would have been obvious over, the reference claims. See, e.g., In re Berg, 140F.3d1428, 46 USPQ2d 1226 (Fed. Cir.1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).

Claims 1, 4, 23, 24, and 26-28 of co-pending application 15/073,021 are drawn to a method of treating non-small cell lung cancer (NSCLC) in a patient suffering from NSCLC associated with one or more Epidermal Growth Factor Receptor (EGFR) mutations, comprising identifying the patient as having the NSCLC associated with one or more EGFR mutations, administering to the cell of the patient an immunogenic polypeptide including an Epidermal Growth Factor (EGF) according to an effective amount to inhibit the EGF/EGFR pathway in the NSCLC of the patient, and administering to the patient an effective amount of a tyrosine kinase inhibitor (TKI), wherein administration of the immunogenic polypeptide with the TKI reduces development of TKI resistance by the NSCLC associated with one or more EGFR mutations, thereby treating the NSCLC associated with one or more EGFR mutations of the patient.



Claim Rejections under 35 USC § 112 (a)
(i). The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(ii). Claims 1-4 and 14-18 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for a method of treating a patient with non-small cell lung cancer (NSCLC) that is responsive to treatment of a tyrosine kinase inhibitor (TKI), does not reasonably provide enablement for a method of treating a patient with NSCLC that is 

The factors that are considered when determining whether a disclosure satisfies enablement requirement include: (i) the quantity of experimentation necessary; (ii) the amount of direction or guidance presented; (iii) the existence of working examples; (iv) the nature of the invention; (v) the state of the prior art; (vi) the relative skill of those in the art; (vii) the predictability or unpredictability of the art; and (viii) the breadth of the claims. Ex Parte Forman, 230 USPQ 546 (Bd Pat. App. & Int. 1986); In re Wands, 858 F. 2d 731, 8 USPQ 2d 1400 (Fed. Cir. 1988).  

Claim 1 is drawn to a method of method of treating a patient suffering from a NSCLC driven by deregulated Human Epidermal Growth Factor Receptor (HER/Human EGFR), wherein the patient has a tumor expressing a mutated form of the EGFR, comprising: administering to a patient in need of such treatment a regimen which combines administration of a TKI with administration of a recombinant protein comprising a full length, or portion thereof, of an EGF polypeptide to generate active immunization targeting EGF, wherein the TKI is administered according to a continuous regimen based on an average daily dose in the range of 10 to 150 mg and the recombinant protein is co-administered according to a therapeutic effective amount repeated thrice, twice or once a week, once in two weeks, once in three weeks or at least once monthly. Claim 14 is drawn to a method of treating a patient suffering from a NSCLC driven by deregulated HERi/Human EGFR including mutation T790M, wherein the patient has a tumor 

The specification does not provide sufficient guidance/direction or working examples on how to make and use the instantly claimed invention commensurate in scope with these claims. The specification discloses inhibition of EGF/EGFR pathway by an anti-EGF antibody or a combination of an anti-EGF antibody with a TKI on in PC9 cells in vitro using in vitro the emergence of resistance to gefitinib and afatinib (Example 4; Fig. 32A and B). However, the specification does not disclose that PC 9 cells comprise a T790M mutation and does not show that anti-EGF VacAbs in combination with a tyrosine kinase inhibitor would overcome or prevent resistance to TKI treatment in cultured PC 9 cells in vitro. The specification does not provide sufficient evidence showing administering an EGF immunogenic protein would overcome or prevent resistance to TKI treatment in a NSCLC patient with any particular EGFR mutations, such as T790M mutation. The specification does not provide sufficient guidance/direction or working examples on how to treat NSCLC comprising an EGFR mutation, such as T790M mutation, which is resistant to a TKI therapy. 

The in vitro studies serves as a starting point for further studies in vivo in animal models. There is no direct correlation between an in vitro testing in PC9 cell line and an in vivo treatment in a patient. As Niu and Wang state, “Even though these cell line model systems are very useful for initial screening, results from integrated analyses of multiple omics data and drug response phenotypes using cell line model systems still need to be confirmed by functional validation and mechanistic studies, as well as validation studies using clinical samples.” (Pharmacogenomics 2015; 16(3): 273–285; Abstract). In the instant case, all the assessments of an anti-EGF antibody or a combination of an anti-in vitro using WB as an endpoint, and there is no in vivo data that validate the in vitro data obtained from the PC9 cells. It is unpredictable whether administering to a patient an immunologic polypeptide including an EGF and a TKI can successfully treat NSCLC comprising an EGFR mutation, such as T790 mutation, which is resistant to a TKI therapy. 

Vinageras et al. (J. Clin. Oncol. 26:1452-1458, 2008) teach a method of treating NSCLC in a patient comprising administering to the patient an EGF vaccine. The EGF vaccine was administered on days 1, 7, 14, and 28, and monthly afterwards, and each vaccine dose contains 50 µg equivalent of EGF (page 1453, last paragraph of left column). US 8,828,391 B2 teaches that an anti-EGF antibody, cetuximab, had little clinical activity as a single agent in patients with advanced NSCLC after prior EGFR TKI therapy (column 2, lines 26-29). US 8,828,391 B2 teaches that a combination EGFR inhibition with cetuximab 500 mg/m2 every 2 weeks and erlotinib 100 mg daily had no significant activity in patients with acquired resistance to erlotinib (column 6, lines 22-42). On the other hand, Kim et al (Mol. Cancer Ther. 7(3):607–615, 2008) teach a combination of a tyrosine kinase inhibitor, lapatinib, and anti-EGFR antibody, cetuximab overcomes gefitinib-resistance in NSCLC cells, which comprises T790M in the EGF receptor (see, e.g., Abstract). Thus, the state of the art is such that it unpredictable whether an anti-EGFR antibody in combination with TKIs would prevent or overcome the resistance to a TKI therapy, needless to say the combination treatment of administering an  EGF immunogenic protein with TKIs. 

Genetech v. Novo Nordick A/S (CAFC) 42 USPQ2d 1001 (1997). Similarly, as stated in Rasmusson v SmithKline Beecham Corp., 75 USPQ2d 1297-1303 (CAFC 2005), “if mere plausibility were the test for enablement under section 112, Applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the 'inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked. The scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis. In the instant case, the evidence on the record favours the view that the specification does not enable the claimed invention commensurate in scope with these claims.    

Due to the large quantity for experimentation necessary to determine whether administering a combination of an EGF immunogenic protein and a TKI would overcome or prevent resistance to TKI treatment in a NSCLC patient, the lack of directions and guidance presented in the specification regarding the same, the limited working example directed to the same, the complex nature of the invention, the unpredictability in the state of the art, and the breadth of the claims, undue experimentation would be required for the skilled artisan to make and use the claimed invention commensurate in scope with these claims.    

Claim Rejections under 35 USC § 112 (b) 
(i). The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

(ii). Claim 15 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

The term “substantially” in claim 15 (line 2) is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections under 35 USC § 103(a)
(i). The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

(ii). Claims 1-2 are rejected under 35 U.S.C. 103(a) as being unpatentable over Vinageras et al. (J. Clin. Oncol. 26:1452-1458, 2008) in view of US 8,828,391 B2 (Date of Patent: Sep. 9, 2014).

Vinageras et al. teach a method of treating NSCLC in a patient comprising administering to the patient an EGF vaccine comprising an EGF immunogenic protein (see, Abstract; Fig. 3). The EGF vaccine promoted survival of the patients (Fig. 3). The EGF vaccine was administered on days 1, 7, 14, and 28, and monthly afterwards, and each vaccine dose contains 50 µg equivalent of EGF (page 1453, last paragraph of left column).  

Vinageras et al. do not teach a method of treating NSCLC in a patient comprising administering to the patient an EGF immunogenic protein in combination of a tyrosine kinase inhibitor. 

 tyrosine kinase inhibitors, gefitinib and erlotinib, which are indicated to treat NSCLC harbouring EGFR mutations (column 2, the 4th paragraph). The TKI is administered according to a continuous regimen based on an average daily dose in the range of 10 to 50 mg (see, e.g., Abstract; claim 1).
It would have been obvious for one skilled in the art to modify the method of Vinageras et al. to administer an EGF vaccine comprising an EGF immunoigenic protein in combination with a tyrosine kinase inhibitor, such as gefitinib or erlotinib, to treat a NSCLC patient with a reasonable expectation of success. One would have been motivated to do so because 
both an EGF vaccine comprising an EGF immunogenic protein and a tyrosine kinase inhibitor are indicated in treating NSCLC and the combination therapy is expected to work for the same purpose by one of skill in the art. 

(iii). Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Vinageras et al. (J. Clin. Oncol. 26:1452-1458, 2008) in view of US 8,828,391 B2 (Date of Patent: Sep. 9, 2014) as applied to claims 1-2 above, and further in view of WO 2013/076580 (PCT Pub. Date: May 30, 2013). 

Vinageras et al. and US 8,828,391 B2 each a combination therapeutic method of treating NSCLC harbouring EGFR mutations as applied to claims 1-2 above.

Vinageras et al. and US 8,828,391 B2 do not teach that the EGF immunogenic protein is substantially identical to SEQ ID NO: 20.



It would have been obvious for one skilled in the art to make an EGF vaccine comprising the amino acid sequence taught by WO 2013/076580 to treat NSCLC patients with a reasonable expectation of success. One would have been motivated to do so because an EGF immunogenic protein comprising the amino acid sequence is expected to act as an EGF vaccine and to produce an anti-EGF antibody by one of skill in the art. It is noted that the amino acid sequence of Sequence 2 of the present application is substantially identical (93%) to the amino acid sequence of SEQ ID NO: 20 of the present application and comprises a linker GSSG at G54 to G57 of SEQ ID NO: 20 and a linker GGFGG at G111 to G124 of SEQ ID NO: 20. Therefore, the amino acid sequence taught by WO 2013/076580 is also substantially identical to the amino acid sequence of SEQ ID NO: 20 of the present application. 

Conclusion
No claims are allowed.


Advisory Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        January 11, 2022